        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 1 of 29




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ALEXIS DOE,

Plaintiff,

       v.                                  Civil Action File No.

MOREHOUSE COLLEGE, INC., and               DEMAND FOR JURY TRIAL
CLARK ATLANTA UNIVERSITY,
INC.,

       Defendants.


                        COMPLAINT FOR DAMAGES

      Plaintiff for her Complaint against Defendants, MOREHOUSE COLLEGE,

INC. and CLARK ATLANTA UNIVERSITY, INC., states as follows:

                                     PARTIES

      1.     Plaintiff is a current graduate student at Columbia University and recent

graduate of Spelman College (“Spelman”), an all-women’s institution, as well as a

former student and employee of MOREHOUSE COLLEGE, INC. She is an African

American female by race and gender.

      2.     Defendants, MOREHOUSE COLLEGE, INC. (“MOREHOUSE”) and

CLARK ATLANTA UNIVERSITY, INC. (“CLARK”) are two out of the four
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 2 of 29




Historically Black Colleges and Universities (“HBCUs”) that make up the Atlanta

University Center Consortium (“AUC”).

                         NATURE OF THE LAWSUIT

      3.    Plaintiff brings this civil rights action alleging a pattern and culture of

gender violence and discrimination at Defendants’ institutions where complaints of

sexual assault are deliberately ignored and/or delayed until after graduation of one

or both students, and where offending students are ultimately not held responsible

as a matter of policy. This culture is directly responsible for encouraging acts of

sexual violence and inflicting a hostile educational environment on many female

Spelman students.

      4.    Contributing to this culture is the belief that because Black men suffer

heightened discrimination, harassment, and violence in society, schools such

MOREHOUSE and CLARK must make special effort to assist their male students

in successfully graduating from college.       These efforts unfortunately include

shielding male students from discipline that might result from complaints involving

sexual assault. The result of this troubling dynamic is that female students at the

AUC are expected to bear in silence the schools’ tolerance of sexual assault

perpetrated upon them. These policies and practices have created a culture of sexual




                                          2
          Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 3 of 29




violence at MOREHOUSE, as perpetrators face little to no consequence and may act

out towards their female counterparts with impunity.

      5.      Further contributing to this culture of sexual violence at the all-male

MOREHOUSE is the typically all-male climate of “hypermasculinity,” which

emphasizes and prioritizes male stereotypical behaviors such and physical strength,

aggression and sexuality.

      6.      Amidst this culture of hypermasculinity and expectation of loyalty,

Plaintiff was raped by one such MOREHOUSE student. On June 18, 2018, Plaintiff

reported to the MOREHOUSE Title IX coordinator that a MOREHOUSE student

Jermiyah Kelly, “JK” had sexually assaulted her. Mr. Kelly is an African American

male by race and gender.

      7.      MOREHOUSE’s Title IX coordinator responded to this report by

telling Plaintiff that she personally knew JK and his family and that such an

allegation would “ruin his life,” by reminding Plaintiff that JK was a first-generation

MOREHOUSE student, and by discouraging Plaintiff from proceeding with her

report.

      8.      The implication from these remarks was that regardless of what had

happened to her, Plaintiff should not pursue her complaint, given the impact it would

have on her assailant and his future professional career as a pastor.


                                          3
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 4 of 29




      9.     Sensing the resistance from MOREHOUSE, Plaintiff reported the

matter to the Atlanta Police Department who referred the matter back to

MOREHOUSE Campus Safety Police.

      10.    Despite the resistance from MOREHOUSE, Plaintiff persisted in her

complaint, setting forth several provable allegations from extortion to sexual

violence, and she pursued the Title IX process diligently.

      11.    Unlike Plaintiff, MOREHOUSE did not pursue the matter diligently,

and the process would not conclude until nearly two years later and, more

significantly, shortly after Plaintiff had graduated from Spelman. At that time,

MOREHOUSE found its student, JK, not responsible.

      12.    During those two years, Plaintiff suffered physical retaliation from JK,

additional harassment, and multiple violations of a no contact order. Though those

instances were promptly reported, MOREHOUSE imposed no discipline or other

protective measures to keep Plaintiff safe.

      13.    Also, during that time, Plaintiff suffered retaliation from JK’s friends,

three CLARK students who assaulted her at a homecoming party. Though Plaintiff

filed a complaint to CLARK regarding the assault, no Title IX process was instituted

by CLARK. As a result of this inaction, Plaintiff refrained from enrolling in classes

only offered at CLARK, despite their applicability and necessity to her major.


                                          4
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 5 of 29




      14.    As a result of Defendants’ inactions, Plaintiff suffered from a constant

hostile educational environment, in fear of even being present on two of the three

AUC undergraduate campuses.          She avoided classes and other resources on

MOREHOUSE and CLARK’s campuses, changed her major to avoid further

harassment, and lived and attended classes in fear of the further retaliation.

      15.    Pursuing an education in such an environment is precisely what Title

IX is designed to prevent.

                         JURISDICTION AND VENUE

      16.    Defendant MOREHOUSE COLLEGE is an all-male private

educational institution with its primary campus in Atlanta, Georgia.

      17.    Defendant CLARK ATLANTA UNIVERISTY (“CLARK”) is a

private educational institution with its primary campus in Atlanta, Georgia.

      18.    Both MOREHOUSE and CLARK receive substantial federal funding

in many forms, including federal student aid, and as such are subject to Title IX of

the Educational Amendments of 1972, 20 U.S.C. § 1681(a) (“Title IX”).

      19.    This Court has jurisdiction over this action under 28 U.S.C. §1331 and

28 U.S.C. §1367.

      20.    Venue is proper in this Court under 28 U.S.C. §1391(b)(1) and (2).




                                          5
          Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 6 of 29




              THE ATLANTA UNIVERSITY CENTER CONSORTIUM

        21.    Four Historically Black Colleges and Universities make up the AUC, a

closely affiliated collection of schools sharing adjoining campuses and offering cross

enrollment of classes. Additionally, the various schools that make up the AUC share

many educational resources and opportunities offered to all AUC students. For

example, the main library for the AUC is housed on CLARK’s campus and certain

classes available to Spelman students are only offered at CLARK or MOREHOUSE.

The intent of the consortium is to give students broad access to educational

opportunities at all AUC schools regardless of which school they are primarily

enrolled.

              A CULTURE OF DISCRIMINATION AT MOREHOUSE

        22.    “Misogynoir” refers to the misogyny primarily experienced by Black

women. As the plight of the Black man in America remains at the forefront of social

discourse, Black women and their needs, rights and obstacles are largely erased and

ignored. In the context of sexual violence, their voices are often overlooked and

their reports dismissed.1

        23.    In an era rife with ongoing and elevated racial tension and

discrimination, HBCUs such as MOREHOUSE represent to the students seeking


1
    “Misogynoir” is a term coined by Black feminist Moya Bailey.

                                          6
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 7 of 29




admission “much sought after Black empowerment in an American society that has

continually profited from black subjugation.”       Grace Elletson, Morehouse Is

Criticized – Again – for Its Handling of Sexual Misconduct, CHRONICLE OF HIGHER

EDUCATION, July 22, 2019, https://www.chronicle.com/article/morehouse-is-

criticized-again-for-its-handling-of-sexual-misconduct/. Moreover, HBCUs are

promoted as academic “safe havens,” espousing family environments that provide a

social and psychological buffer from an often racially hostile society.

      24.    As part of the MOREHOUSE brand, the school emphasizes its goal of

making “Morehouse Men,” a self-imposed and universally-adopted label designed

to emphasize the well-rounded nature of the education and the resulting leadership

qualities of its graduates.

      25.    While this focus on confidence and attitude is understandably worn

with pride by undergraduates and alumni alike, the label has also taken on a

hypermasculine context on campus in recent years, as the traditional Morehouse

Man’s ambition and drive have been distorted by some into an overbearing sense of

entitlement. MOREHOUSE’s emphasis to its students that they are elite combined

with the school’s lack of holding students accountable for sexual violence has

encouraged a culture that endorses sexual misconduct perpetrated on their female

counterparts at the AUC.


                                          7
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 8 of 29




      26.     In its emphasis on the leadership qualities of its students,

MOREHOUSE has engaged in a pattern of ignoring or deliberately playing down

allegations of bad actions on the part of those students, especially where such

allegations involve sexual misconduct. Though many Morehouse men epitomize

the very best qualities of their community despite these paraded messages,

for many other students at Morehouse, the aggrandized culture has led to a lack of

respect toward and violence against women.

      27.     Predictably, in recent years MOREHOUSE has faced numerous reports

of ignoring and generally mishandling reports of sexual assault and of fostering a

culture of sexual violence.

      28.     The culture that has been developed at MOREHOUSE allows sexual

violence to run unchecked and leaves women at the AUC far more vulnerable to its

recurrence.

      29.     MOREHOUSE lacks sufficient education on consent and sexual

misconduct to combat the many other messages sent to young men about the

school’s tolerance of sexual harassment and violence.

      30.     It is in the context of this culture of tolerance and willful ignorance of

sexual violence, that in October 2017, Plaintiff was raped by JK.




                                           8
            Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 9 of 29




         POLICY OF IGNORING SEXUAL VIOLENCE AT MOREHOUSE

          31.    Plaintiff became aware of the dangerous and discriminatory culture at

MOREHOUSE in the Spring of 2019 after her own experience at MOREHOUSE

continued to spiral. From talking to other survivors, including female students who

had become survivor advocates to address the gender-based injustices at

MOREHOUSE, Plaintiff learned that the hypermasculine culture that existed at the

all-male school not only served to discriminate against female students making

complaints about sexual misconduct, but was also encouraging some male students

to engage in sexual misconduct under the belief that there would be no consequences

or the belief that such behavior was acceptable, as at MOREHOUSE, apparently it

was.

          32.    In April and May of 20192, months after reporting her sexual assault,

Plaintiff, largely through reading media accounts as well as outreach to other

survivors of sexual assaults from MOREHOUSE students, became aware of the

following:

                 a.     That MOREHOUSE’s Title IX office was in a constant state of

          transition. Indeed, MOREHOUSE is currently on its 8th Title IX coordinator

          in just the past six years.2


2
    Plaintiff and Defendants have operated under a tolling agreement since March 9, 2021.

                                                 9
 Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 10 of 29




      b.     In March of 2014, a Spelman student was raped by her

MOREHOUSE boyfriend and reported the rape to Spelman and

MOREHOUSE.             MOREHOUSE asked the student to sign a document

declining to press criminal charges as well as a no-contact order that barred

her from MOREHOUSE campus. MOREHOUSE Title IX coordinator Doris

Coleman remarked to the female student that young men are at the “peak of

their testosterone.”

      c.     In November 2015, MOREHOUSE students drafted the “Hoe

Contract” and circulated this on campus asking “hoes” to agree to allow dorm

residents “to perform any and all sexual behavior on me from the time I walk

in til the time I leave,” agree to “not spread misleading truths and/or

ignominious lies” (presumably about being assaulted), and threatens that

violators will “be exposed campus wide as a lying bitch.”

      d.     In 2015, the Department of Education Office for Civil Rights

opened an investigation into MOREHOUSE’s handling of sexual assault

reports.

      e.     That eight months before she was raped, MOREHOUSE’s new

Title IX coordinator Beverly Gooden resigned after just 30 days on the job;

Gooden apparently stated that the Title IX office “was overwhelmed with


                                  10
 Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 11 of 29




cases,” and had a “culture of hypermasculinity” which included male

leadership stifling reports; Gooden reported that “she was shocked by the

number of unresolved cases. Some had been open for so long, she said, that

the students who filed them had graduated with their complaints still

unresolved”; “[w]e had victims of assault with no resolutions for years . . .”

Gooden likened the culture to a heavy blanket that kept her from enforcing

Title IX.

      f.     Gooden further indicated that there was a lack of urgency from

MOREHOUSE to invest in training and other resources needed to fix the

problems.

      g.     In the past several years, many complainants were discouraged

from pursuing complaints, many were blamed for their assaults, and many

reports were simply ignored until one of the two involved students graduate

and left campus, thus theoretically relieving the issue for the school.

      h.     MOREHOUSE’s attitude of indifference/hostility towards

addressing sexual assault was particularly rampant in its campus security

force, which has a history of victim-blaming students. As an example, one

survivor who walked past campus security in shorts and a t-shirt and was told,

“when you get raped, don’t come crying to us.”


                                   11
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 12 of 29




             i.    On information and belief, panelist fact finders in the Title IX

      process are often not trained on sexual assault, in clear violation of federal

      law.

             j.    Despite the high prevalence of sexual violence on campus,

      MOREHOUSE campus safety statistics publicly reported just four incidents

      of sexual assault in 2017, one instance in 2016, and two instances in 2018.

             k.    Perpetrators at both MOREHOUSE and CLARK are frequently

      not disciplined for violating “no contact” or “persona non grata” orders issued

      by the schools and designed to protect complainants of sexual abuse cases.

             l.    MOREHOUSE has a history of finding complaining victims

      responsible for alcohol violations that occur the night of their assault, which

      discourages other survivors from reporting.

             m.    Some students have dropped their cases due to inaction on the

      part of MOREHOUSE, and in other instances, MOREHOUSE itself

      abandoned the matter altogether.

      33.    In early November 2018, CLARK student Alexis Crawford was found

dead after reporting a sexual assault committed by the boyfriend of Ms. Crawford’s

roommate, Jordyn Jones.      The boyfriend and Ms. Jones are currently being

prosecuted for Ms. Crawford’s murder.


                                         12
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 13 of 29




      34.    MOREHOUSE is currently under multiple investigations by the

Department of Education for their handling of reports of sexual assault.

                   JK’S SEXUAL ASSAULT OF PLAINTIFF

      35.    As a result of the aforementioned culture, Plaintiff was subjected to

sexual violence at the hands of JK.

      36.    On October 17, 2017, the sophomore Plaintiff was invited over to the

apartment of JK, a MOREHOUSE Student with whom she was involved.

      37.    At the time, Plaintiff was enrolled in classes both at Spelman and at

Morehouse.

      38.    On one prior occasion, the two students had had intercourse in a manner

that was painful to Plaintiff and left her both bleeding and in tears. In the months

thereafter, JK messaged Plaintiff that he wanted to try again and this time see if “she

could take it,” apparently referencing her previous crying in pain.

      39.    Once at his apartment, JK indicated his desire to have intercourse and

Plaintiff refused. As an excuse to avoid intercourse, Plaintiff noted that JK lacked

any means of contraception and Plaintiff did not want to become pregnant.

      40.    As the two students began kissing, JK became forceful and held

Plaintiff down. JK raped Plaintiff and ejaculated inside of her and Plaintiff left the

apartment.


                                          13
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 14 of 29




      41.    Plaintiff did not initially report the abuse and she soon would learn that

she was pregnant from the rape.

      42.    Plaintiff struggled with school in the aftermath of the rape, and in the

fall of 2017, she had to repeatedly email professors about being unable to come to

class or take exams. This was the first time Plaintiff had ever sent such emails.

      43.    Plaintiff informed JK of the pregnancy. She told him that this was “on

him” as she said “no” and he didn’t listen to her. JK pleaded with Plaintiff to not

disclose what had happened as he wanted to become a pastor in the future, and this

would ruin his career.

      44.    Shortly thereafter, Plaintiff received a voice memo from JK’s mother,

whom JK had previously indicated had a history of violent crime. In that voice

memo, JK’s mother threatened Plaintiff that she needed to drop her claims against

JK.

      45.    In the wake of that threat, Plaintiff chose not to report the assault and

she and JK agreed to terminate the pregnancy.

      46.    JK though would soon change his mind and begin to harass Plaintiff

about the decision to terminate the pregnancy, even becoming so loud and abusive

at the clinic where the procedure was to take place that JK was asked to leave by

staff members.


                                         14
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 15 of 29




      47.    Following these events, JK saw an opportunity and began a pattern of

extorting money from Plaintiff in exchange for his silence about the terminated

pregnancy. JK threatened to tell Plaintiff’s family about the terminated pregnancy

if she didn’t pay him money. Plaintiff reported this behavior to MOREHOUSE in

the Spring of 2018.

      48.    As the extortion progressed, Plaintiff, though uncomfortable reporting

the rape, felt the need to report at least some of JK’s conduct and request a no contact

order from her school, Spelman College.

      49.    In February 2018, Plaintiff reported the extortion to Spelman College

in hope of receiving a no contact order without having to disclose having been raped.

Spelman indicated they would forward her complaint to MOREHOUSE.

      50.    Plaintiff did not hear back from MOREHOUSE for two months,

ultimately being informed by Title IX Coordinator Terraine Bailey that they were

just “too busy to respond sooner.”

      51.    JK continued to harass and threaten Plaintiff. In late February 2018,

JK threatened Plaintiff by sending her a message that his “sisters” were going to beat

her up. JK also posted a picture on social media of a handgun. JK’s friends from

CLARK also began harassing her on social media and making threatening

comments.


                                          15
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 16 of 29




      52.    On March 18, 2018, JK verbally and physically confronted her in a

hostile fashion with several other MOREHOUSE male students and again threatened

to “beat her up.” Plaintiff was afraid for her physical safety and reported this

incident to MOREHOUSE.

      53.    On April 4, 2018, Plaintiff met with Nicole Johnson, Spelman’s Title

IX Compliance Director, and requested a No Contact Order (“NCO”) be issued

against JK. Plaintiff initially reported only the extortion, as she had hoped that the

harassment might end without going into the painful details of the sexual assault.

      54.    On April 14, 2018, she received a No Contact Order or “Persona Non

Grata” from Spelman only prohibiting JK from coming onto Spelman’s campus and

having any contact with her. Plaintiff remained unprotected from JK on both

MOREHOUSE’s campus as well as CLARK’s.

      55.    On April 16, 2018 Plaintiff filed a complaint against JK and submitted

a statement in support of same.

      56.    Plaintiff then scheduled a meeting with then MOREHOUSE Title IX

coordinator Terraine Bailey. On the date of the meeting, Plaintiff and her mother,

who had driven nine hours to be at the meeting to support her daughter, showed up

for the meeting but Ms. Bailey did not.




                                          16
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 17 of 29




      57.     The meeting was rescheduled for the following week, and Plaintiff

intended to report her sexual assault at that time. In that meeting, Terraine Bailey

informed Plaintiff that she personally knew JK and his family and that this allegation

would ruin his life. Terraine Bailey noted that JK was a “first generation” student

who “had a lot to lose,” a reference to being the first in his family to attend

MOREHOUSE, and she encouraged Plaintiff to withdraw her complaint. Bailey

pointed out that JK was trying to become a pastor and these allegations would affect

his goals. Terraine Bailey inappropriately commented that as a former prosecutor,

she could advise Plaintiff that her sexual assault allegations would never hold up in

court. Furthermore, Terraine Bailey directly suggested that Plaintiff was lying and

threatened that if she went forward with this, JK would file a complaint against her

for lying. Given the critical reaction of the Title IX coordinator, Plaintiff did not

proceed with an official report of the sexual assault at that meeting.

      58.     On April 27, 2018 one of the friends of JK and a CLARK student posted

a photo on social media of JK and one of the CLARK female students with the

caption “Payback is a mother” giving Plaintiff the strong message that she had better

keep quiet.

      59.     In May of 2018, immediately following the conclusion of the semester,

Plaintiff remained on campus to prepare for a school trip to South Africa. On the


                                          17
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 18 of 29




second to last day of school, Plaintiff began getting additional threats via Twitter

from three students at CLARK. Spelman allowed Plaintiff to move into temporary

housing for her safety, though ultimately Plaintiff still felt unsafe remaining on

campus and moved home, missing the pre-trip classes in preparation.

      60.    On June 18, 2018, realizing that JK was not going to cease his

harassment, Plaintiff officially reported the sexual assault to MOREHOUSE.

      61.    In August 2018, JK was arrested for extortion while the Atlanta Police

Department was investigating the sexual assault. In December 2018, Plaintiff

discussed the case with a Detective at Atlanta PD who said they were closing their

case based upon a conversation with the MOREHOUSE Title IX office.

      62.    On September 17, 2018, Plaintiff sought and received a temporary

protective order from the Fulton County Superior Court preventing JK from

contacting Plaintiff. JK was served and a hearing was held on October 5, 2018. The

judge presiding over that hearing found Plaintiff’s account to be more credible than

JK’s and granted a one-year restraining order. That order was subsequently renewed

by the court after the conclusion of the one year.

      63.    In October 2018, CLARK moved forward with disciplinary

proceedings against their three students who harassed Plaintiff online. Plaintiff was

advised by CLARK that the three women admitted to the conduct and that they


                                         18
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 19 of 29




would receive sanctions.      CLARK refused to tell Plaintiff what sanctions or

protective measures were put in place.

       64.    In February 2019, Plaintiff was participating in a fundraising event for

a Spelman student organization to which she belonged. That event was being held

on CLARK’s campus as CLARK was the only school in the AUC that had the

requisite event space. Plaintiff, through an advisor, asked the CLARK Title IX

coordinator if they could prevent the three harassing CLARK students from

attending. The coordinator refused to exclude the three female CLARK students and

those students attended the event. At the event, the three engaged in various

behaviors to make Plaintiff uncomfortable and unsafe and Plaintiff left her event

early as a result.

       65.    In the summer of 2019, Plaintiff was attending a program at

MOREHOUSE as a student/employee doing research for which she was paid.

Plaintiff was given housing on MOREHOUSE’s campus, which Plaintiff accepted

since JK would not be on campus during the summer. For reasons unknown to

Plaintiff, new MOREHOUSE Title IX coordinator Cassandra Tarver Ross told JK

that Plaintiff was residing in the MOREHOUSE dorms. Plaintiff was forced again

to move into temporary housing.




                                          19
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 20 of 29




       66.   In October 2019, the harassment of and retaliation against Plaintiff

continued. While Plaintiff attended a Homecoming event, JK showed up at the

entrance to the event where Plaintiff was waiting in line to enter, and Plaintiff and

JK saw each other.

       67.   While Plaintiff was in the process of going through security to enter the

party, JK physically shoved her, possibly so that he could enter the event before she

did.

       68.   At the time, JK was prohibited from being at the same location as

Plaintiff due to the restraining order. Plaintiff reported this to the security personnel

working the event and showed them the restraining order on her phone. JK was

prohibited from entering the event.

       69.   Inside the event, Plaintiff was with some of her friends when she

noticed that a few of JK’s female friends who had witnessed JK’s assault on Plaintiff

at the entrance to the event and his subsequent denial of entry by security were

glaring at her. These were the same students who threatened violence against

Plaintiff online in April and May of 2018. While her back was turned to the three

female CLARK students, Plaintiff was shoved by the students. Those students

continued to glare at Plaintiff for the remainder of her time at the party.




                                           20
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 21 of 29




      70.    Plaintiff reported both of these incidents to MOREHOUSE and

CLARK respectively.

      71.    MOREHOUSE to date has done nothing to address the physical assault

of Plaintiff by JK.

      72.    At the very end of Plaintiff’s last semester at the AUC, MOREHOUSE

finally made their determination and found JK not responsible for the four counts of

dating violence and one count of sexual violence. By the time the outcome was final

on June 5, 2020, Plaintiff had graduated from Spelman.

      73.    CLARK, meanwhile, had responded by indicating an interest in setting

up a meeting with Plaintiff to start the Title IX process in early 2020. But that

meeting never happened, and CLARK Title IX coordinator Ramona Roman

indicated that she would give Plaintiff an update after meeting with new legal

counsel.

      74.    Presumably after that meeting with CLARK’s counsel, Plaintiff

received an email from Roman that there was insufficient information to proceed

with a Title IX complaint, despite Roman’s neither having met with Plaintiff nor so

much as commenced any investigation.




                                        21
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 22 of 29




      75.    When Plaintiff asked if JK could at least be restricted from CLARK’s

campus since he was not even enrolled at the AUC during Plaintiff’s final semester,

CLARK refused.

                           EDUCATIONAL IMPACT

      76.    The education impact of Defendants’ indifference is hard to overstate.

Plaintiff was forced to change her majors to avoid contact with JK and the retaliating

CLARK students. She declined to register for particular classes on MOREHOUSE

and CLARK’s campuses in order to avoid ongoing retaliation, which prevented her

from attaining her minor degree. She avoided many AUC resources such as the

library on CLARK’S campus in an effort to avoid these students. She missed her

pre-abroad coursework when she had to return home out of fear for her own safety.

On multiple occasions, Plaintiff had to vacate her on campus residence out of fear

of violence from JK or his friends. Plaintiff’s constant fear of threats coupled with

actual violence deeply impacted her ability to focus on her education.            Her

educational goals were derailed and her college years ruined due to Defendants’

inaction.

      77.    These consequences are precisely what Title IX is designed to prevent.




                                         22
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 23 of 29




                          FIRST CLAIM FOR RELIEF
                     Violation of Title IX, 20 U.S.C. § 1681(a)
                     Official Policy- Against MOREHOUSE

      78.    MOREHOUSE actively created a culture of sexual hostility and

violence within its male student body by instituting policies and permitting practices

that included, but are not limited to:

             a.     A policy of subjecting its male student body to little or no

      discipline;

             b.     A policy of actively discouraging or dismissing female

      students’ access to help;

             c.     A policy of not reporting allegations of sexual violence and

      dating violence;

             d.     A policy of dragging out or otherwise delaying internal

      investigations of sexual assault and sexual violence;

             e.     A policy of not educating staff and students on sexual violence;

             f.     A policy of protecting the futures of male students over the

      safety of female students

             g.     A policy of deliberate indifference to sexual violence

      perpetrated by its students.




                                          23
        Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 24 of 29




      79.    MOREHOUSE’s sexually hostile policies and practices were a

proximate cause of Plaintiff’s sexual harassment in the form of 1) sexual assault by

JK, 2) a hostile educational environment suffered by Plaintiff for her remaining years

at college, and 3) ongoing harassment by JK and his friends.

      80.    The sexual harassment that Plaintiff suffered was so severe, pervasive,

and objectively offensive that it effectively barred her access to educational

opportunities and benefits.

      81.    As a result of MOREHOUSE’s creation of and deliberate indifference

to its sexually hostile educational environment, Plaintiff suffered damages and

injuries for which MOREHOUSE is liable.

                        SECOND CLAIM FOR RELIEF
                   Violation of Title IX, 20 U.S.C. § 1681(a) -
            Deliberate Indifference - Against MOREHOUSE College

      82.    Defendant MOREHOUSE was on actual notice of extreme gender-

based harassment in the form of sexual assault suffered by Plaintiff when Plaintiff

reported the assault to and cooperated with the Title IX office at MOREHOUSE.

      83.    Defendant MOREHOUSE was on actual notice of the ongoing gender-

based harassment and retaliation against Plaintiff as Plaintiff reported these instances

to the MOREHOUSE Title IX office.




                                          24
          Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 25 of 29




      84.     MOREHOUSE administrators first actively discouraged Plaintiff from

pursuing her complaint against JK, emphasizing the potential detriment to JK’s

future.

      85.     The investigatory proceeding by MOREHOUSE was so delayed that it

was more than two years later, concluding after Plaintiff having actually graduated,

before it reached a final decision.

      86.     MOREHOUSE’s deliberate indifference to Plaintiff’s rape exposed her

to continued sexual harassment and retaliation that was so severe, pervasive, and

objectively offensive that it effectively deprived her of access to meaningful

educational opportunities and benefits, including academic opportunities in the form

of classes on the MOREHOUSE campus and housing on the MOREHOUSE

campus, as well as campus events and resources.

      87.     Such behavior by MOREHOUSE subjected Plaintiff to discrimination

on the basis of sex and made her more vulnerable to further harassment and abuse

by subjecting her to attend school in a clearly hostile educational environment and

defenseless against ongoing harassment by JK and his friends.

      88.     Plaintiff has suffered damages as a result of MOREHOUSE’s

violations of Title IX in an amount to be proven at trial.




                                          25
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 26 of 29




                         THIRD CLAIM FOR RELIEF
                    Violation of Title IX, 20 U.S.C. § 1681(a)
                    Deliberate Indifference- Against CLARK

      89.    After Plaintiff had reported her assault by JK to MOREHOUSE, she

suffered retaliation in the form of ongoing harassment and eventually physical

assaults by CLARK students who were friends with and accomplices of JK.

      90.    This retaliation by the CLARK students was severe and pervasive

where Plaintiff had previously been subjected to threats of harm or death by both JK

and the CLARK students.

      91.    Defendant CLARK and its administrators were on actual notice of the

gender-based harassment suffered by Plaintiff when she reported both the online

threats and the physical assault to CLARK administrators.

      92.    Defendant CLARK failed to respond to Plaintiff’s reported retaliation

and assault, and the CLARK student-perpetrators, were never disciplined.

      93.    Defendant CLARK deliberately chose not to conduct a Title IX

investigation into the students reported by Plaintiff after learning of the harassment

and assault and consulting with their general counsel.

      94.    Such failure to investigate the assault, to conduct any Title IX

disciplinary proceedings, or to contact Plaintiff to offer any assistance or resources

was clearly unreasonable.



                                         26
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 27 of 29




      95.    CLARK’s deliberate indifference to Plaintiff’s ongoing harassment or

assault exposed her to continued sexual harassment that was so severe, pervasive,

and objectively offensive that it effectively barred her access to meaningful

educational opportunities and benefits, including academic opportunities in the form

of classes on the CLARK campus, as well as campus resources, events and activities.

      96.    Additionally, such behavior by CLARK subjected Plaintiff to

discrimination on the basis of sex and made her more vulnerable to further

harassment and abuse by requiring her to either attend school in a clearly hostile

educational environment or abandon all educational opportunities on the CLARK

campus entirely.

      97.    Plaintiff has suffered damages as a result of CLARK’s violations of

Title IX in an amount to be proven at trial.

                             PRAYER FOR RELIEF

      On her claims for relief, Plaintiff seeks the following:

      A.     An award of damages to be determined at trial, including, without

limitation, reimbursement and prepayment for all of Plaintiff’s expenses incurred as

a consequence of the Defendants’ actions; damages for deprivation of equal access

to the educational benefits and opportunities provided by Defendants; and damages




                                         27
       Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 28 of 29




for past, present and future emotional pain and suffering, and loss of enjoyment of

life in an amount to be determined by the jury;

      B.    Statutory and mandatory pre- and post-judgement interest on all sums

awarded;

      C.    An award of costs and attorney fees (pursuant to 42 U.S.C. § 1988(b));

and

      D.    Any other relief as is proper.


      Respectfully submitted this 24th day of June, 2021,

                                       /s/ Jonathan D. Grunberg
                                      Jonathan D. Grunberg
                                      Georgia State Bar No. 869318
                                      WADE, GRUNBERG & WILSON, LLC
                                      1629 Monroe Drive
                                      Atlanta, GA 30324
                                      Telephone: (404) 600-1153
                                      Facsimile: (404) 969-4333
                                      jgrunberg@wgwlawfirm.com

                                      John Clune
                                      Pro Hac Vice Admission Forthcoming
                                      HUTCHINSON BLACK AND COOK, LLC
                                      921 Walnut Street, Suite 200
                                      Boulder, CO 80302
                                      Telephone: (303) 442-6514
                                      Facsimile: (303) 442-6593
                                      clune@hbcboulder.com

                                      Attorneys for Plaintiff


                                        28
 Case 1:21-cv-02572-CAP Document 1 Filed 06/24/21 Page 29 of 29




                   DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all counts so triable.

Respectfully submitted this 24th day of June, 2021,

                                  /s/ Jonathan D. Grunberg
                                  Jonathan D. Grunberg
                                  Georgia State Bar No. 869318
                                  WADE, GRUNBERG & WILSON, LLC
                                  1629 Monroe Drive
                                  Atlanta, GA 30324
                                  Telephone: (404) 600-1153
                                  Facsimile: (404) 969-4333
                                  jgrunberg@wgwlawfirm.com

                                  John Clune
                                  Pro Hac Vice Admission Forthcoming
                                  HUTCHINSON BLACK AND COOK, LLC
                                  921 Walnut Street, Suite 200
                                  Boulder, CO 80302
                                  Telephone: (303) 442-6514
                                  Facsimile: (303) 442-6593
                                  clune@hbcboulder.com

                                  Attorneys for Plaintiff




                                    29
